Order entered February 22, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00243-CV

                      IN RE TIMOTHY SCOTT HARRIMAN, Relator

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. F94-01553-ML

                                           ORDER
       The Court has before it relator’s petition for writ of mandamus. The Court requests that

real party in interest and respondent file any responses by March 4, 2013.


                                                      /s/   DAVID L. BRIDGES
                                                            JUSTICE